Title: To James Madison from James Taylor, 28 December 1806
From: Taylor, James
To: Madison, James



New Port, Kentucky, December 28th 1806.

"As to the instruments to distribute the money and procure provisions"
I presume you have information as to what has been done in this line at Marietta.  I possess none spacific.  As to Cincinnati, I know of none avowedly done at this place.  Great quantities have been forwarded by the contractor.
I had a conversation with Genl. Sandford as to my impressions concerning a certain character and also talked to Capt. Clark in the same way with permission to mention his name to you with the circumstances on which I ground my suspicions added to a number of other circumstances.
At the time the first and second numbers of the "Querist" were making a good deal of noise here, he, in a conversation with a gentleman of the first respectability and myself, advanced as his own opinions most of the remarks of the "Querist" and endeavoured to shew how different our interests were, that altho’ the doctrine was unpleasant at this time in less than two years it would become orthodox.  He enquired if it was not agreed on all hands that the event would take place at some time or other and seemed to think it had as well take place soon as at a late period.  One of the agreements was that we had nothing to do with the expenses of Embassadors, Consuls &c. &c. also spoke of the expense of the Navy, which he said could or would render us very little service.  We both defended with some warmth.  This conversation and the opinions I understood were expressed by many in Cincinnati, and indeed some others I heard myself was the ground of my fears expressed in my letter of 13th. of October, but those characters on finding the thing very unpalitable to the bulk of the people clawed off, and some denied they ever had entertained such principles.
I do certify that the foregoing is a true copy of the draft of a letter from myself to the Secretary of State dated December 28th. 1806.
(Signed) James Taylor.
